Citation Nr: 0200996	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00 11-913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether reduction of the rating for right Achilles 
tendinitis with history of chronic pain syndrome and scarring 
of Achilles tendon from 10 percent to noncompensable was 
warranted.

2.  Whether reduction of the rating for left Achilles 
tendinitis with history of chronic pain syndrome and scarring 
of Achilles tendon from 10 percent to noncompensable was 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The decision reduced the rating for 
the veteran's right and left Achilles tendon disorders from 
10 percent each to noncompensable.   

A hearing was held before the undersigned Member of the Board 
at the RO in November 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran's right Achilles tendinitis with history of 
chronic pain syndrome and scarring of Achilles tendon has not 
improved and continues to result in pain on use.

3.  The veteran's left Achilles tendinitis with history of 
chronic pain syndrome and scarring of Achilles tendon has not 
improved and continues to result in pain on use.



CONCLUSIONS OF LAW

1.  Reduction of the rating for a right Achilles tendinitis 
with history of chronic pain syndrome and scarring of 
Achilles tendon from 10 percent to noncompensable was not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.2, 4.13, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Code 5271 (2000).

2.  Reduction of the rating for a right Achilles tendinitis 
with history of chronic pain syndrome and scarring of 
Achilles tendon from 10 percent to noncompensable was not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.1, 4.2, 4.13, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claims and complied with VA's notification requirements.  

The RO also supplied the veteran with the applicable 
regulations in the SOC.  The basic elements for establishing 
entitlement to restoration of a higher rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the rating issues has been obtained.  
The veteran has had a hearing.  He has not identified any 
relevant evidence which should be obtained.  The claims file 
contains his service medical records.  There are no post-
service treatment records.  The veteran has been afforded a 
disability evaluation examination by VA to assess the 
severity of his disabilities. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination report coupled with the testimony 
which is of record provides sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that the RO should not have reduced the 
rating for his right and left Achilles tendon disorders from 
10 percent to noncompensable.  He asserts that as a result of 
the disorders he has pain.

The Board has considered the full history of the veteran's 
service-connected disabilities.  The veteran's service 
medical records show that in June 1969 he was treated for 
ulcerations over the posterior of both Achilles tendons from 
boot break-in.  A record dated in July 1969 shows that he had 
blisters over both tendons.  He was given elastic dressings.  
He was seen fifteen days later and had infected blisters.    

In March 1997, the veteran submitted a claim for disability 
compensation for residuals of injuries to the Achilles 
tendons.  He was afforded a VA examination in connection with 
that claim in July 1997.  The report shows that the veteran 
gave a history of sustaining bilateral contusions of the 
Achilles tendons in 1969 due to ill-fitting boots.  He had 
sores over the Achilles tendons and was treated 
intermittently with rest over the course of four weeks and 
subsequently returned to full duties.  He said that his 
symptoms returned, and he treated them by purchasing 
household sponges and placing them in his boots to allow his 
sores to heal.  He then developed scar tissue over the areas.  
He now complained of constant posterior heel pain.  His 
symptoms increased following weight bearing activities.  He 
was not under medical care for the condition.  He said that 
he took Motrin for another orthopedic problem, but it did not 
help his foot discomfort.  He worked as a receptionist.

On examination, the veteran was in no acute distress.  His 
gait was normal both with and without shoes.  Toe standing 
was performed satisfactorily.  There were 5 centimeter by 2 
centimeter firm masses over the distal aspects of both 
Achilles tendons.  These were exquisitely tender on 
palpation.  The range of motion revealed dorsiflexion to 20 
degrees bilaterally.  Plantar flexion was to 50 degrees 
bilaterally.  Abduction was to 10 degrees and adduction was 
to 20 degrees bilaterally.  Dorsalis pedis and posterior 
tibial pulses were +1/4 bilaterally.  Deep tendon reflexes 
were 0/4 over the ankles.  The diagnoses were (1) status post 
open sores, bilateral Achilles tendons with subsequent 
scarring; and (2) chronic pain syndrome over bilateral 
Achilles tendons secondary to above.  

In a decision of February 1998, the RO granted service 
connection for chronic pain of the heels due to status post 
open sores and scarring over the Achilles tendon, right, 
rated as 10 percent disability; and chronic pain syndrome of 
the heels due to status post open sores and scarring over the 
Achilles tendon, left, also rated as 10 percent disabling.  

The veteran was afforded another VA examination in September 
1999.  The report shows that the veteran complained of having 
intermittent bilateral heel pain.  This occurred with 
extended periods of weightbearing activity, or with crossing 
his legs at the ankles.  He reportedly used ibuprofen with 
minimal improvement of symptoms.  He denied previous surgery, 
corrective shoes or inserts.  He stated that he must wear low 
shoes with backs to avoid rubbing the tendons.  He worked as 
a reservationist.  

On physical examination, his gait was normal with and without 
shoes.  Toe walking was satisfactory.  There were no abnormal 
corns or calluses.  There was absence of hair over the legs 
and feet.  There was no tenderness over the tendons on the 
day of the examination.  Deep tendon reflexes were +2/4.  
Peripheral pulses were +1/4.  Range of motion testing at the 
ankles revealed dorsiflexion to 20 degrees, plantar flexion 
to 50 degrees, abduction to 10 degrees, adduction to 20 
degrees.  The diagnosis was chronic Achilles tendinitis.  

Then, in a rating decision of September 1999, the RO proposed 
reducing the ratings for the veteran's right and left 
Achilles tendon disorders from 10 percent to noncompensable.  
The RO wrote a letter to the veteran in October 1999 advising 
him of this proposal and offering him an opportunity to 
submit evidence to show that the change should not be made.  
Subsequently, in a rating decision of January 2000, the RO 
reduced the rating effective from April 1, 2000.  The Board 
notes that these actions complied with the procedural 
requirements for reduction of compensation set forth in 
38 C.F.R. § 3.105(e) (2000).

In his substantive appeal statement of June 2000, the veteran 
asserted that the examination upon which the reduction had 
been based was not adequate.  He stated that no one asked him 
whether his tendons hurt, and no one physically examined the 
tendons as had been done in the first examination.  He stated 
that he still had chronic pain when walking, standing for 
prolonged periods, and when sitting with his feet flat on the 
floor.  He said that he could not walk fast or run as the 
tendon pulled on the back of his leg.  The veteran also 
testified during a hearing held before the undersigned Member 
of the Board in November 2001.  He said that he worked as a 
reservationist at a transportation service, and that he had 
to spend a portion of his workday standing.  He said that 
this stressed the tendons in his ankles and caused pain.  He 
also stated that usually once a week the pain was intense.  
He said that going up a flight of stairs was too painful to 
do, and would result in the tendons being very tender and 
painful after walking either up or down.  He said that during 
the first examination the physician took a hold of the ankle 
and actually felt the tendinitis, but in the second 
examination the examiner did not actually touch the foot at 
all.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Diagnostic Code 5271 provides that a 
10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  When assigning a disability 
rating based on limitation of range of motion, it is also 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
38 C.F.R. §§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The Board notes that the protective provisions of 38 C.F.R. 
§ 3.344 (2001) do not apply to the reduction of the rating 
for the veteran's tendinitis because the ratings were not in 
effect for a long period of time (five years or more).  See 
Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993), in 
which the Court held that the regulation was not applicable 
to a rating that had been in effect four years, ten months 
and 22 days.  

Several general VA regulations, however, are applicable to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  See Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  Under 38 C.F.R. §§ 4.1 and 4.2 
(2001), VA rating reductions must be made based upon review 
of the entire history of the veteran's disability.  
Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the condition, 
for the better or worse, and not merely a difference in the 
thoroughness of the examination or in the use of descriptive 
terms.  Finally, in any rating reduction case, not only must 
it be determined that an improvement actually occurred, but 
also that the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See  38 C.F.R. § 4.10 (2001).  
Reduction of a rating is only proper if it was warranted by a 
preponderance of the evidence.  See Brown v. Brown, 5 Vet. 
App 413, 421 (1993).  

After reviewing all of the evidence of record, the Board 
finds that there has been no significant improvement in the 
severity of the veteran's right and left Achilles tendon 
disabilities.  The Board finds that the veteran's testimony 
regarding continued pain is credible.  Also, although the 
most recent VA examination did not include findings of pain 
during the examination, the examiner offered a diagnosis of 
chronic Achilles tendinitis, which indicates a belief by the 
examiner that the disorder continues to exist.  The Board 
finds that the veteran's right and left Achilles tendinitis 
with history of chronic pain syndrome and scarring of 
Achilles tendon have not improved and continue to result in 
pain on use.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  Accordingly, the Board 
concludes that restoration of the 10 percent disability 
ratings is warranted.  


ORDER

1.  Reduction of the rating for a right Achilles tendinitis 
with history of chronic pain syndrome and scarring of 
Achilles tendon from 10 percent to noncompensable was not 
warranted.  The rating is restored, subject to the law and 
regulations governing the award of monetary benefits.


2.  Reduction of the rating for a left Achilles tendinitis 
with history of chronic pain syndrome and scarring of 
Achilles tendon from 10 percent to noncompensable was not 
warranted.  The rating is restored, subject to the law and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

